—In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Pierce, J.), entered February 23, 1993, which denied his objections to an order of the same court (Garcia, H.E.), entered December 16, 1992, which, after a hearing, granted the mother an upward modification of child support.
Ordered that the order dated February 23, 1993, is reversed, on the law, with costs, the father’s objections to the order entered December 16, 1992, are sustained, and the application for an upward modification of child support is denied.
The mother failed to establish a change in circumstances warranting an upward modification of child support (see, *223Family Ct Act § 461 [b] [ii]). The mother testified at the hearing that, as a result of her remarriage, she and the parties’ child moved from an apartment in which they resided alone into a more expensive apartment which she and the child shared with the mother’s new husband and two additional children. The rent for her former apartment was $365 per month while the rent for the new apartment was $500 per month. This evidence did not establish the requisite change in circumstances with respect to the needs of the parties’ child. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.